ACCEPTED
                                                                                                   12-15-00014-CV
                                                                                      TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                               5/6/2015 5:01:56 PM
                                                                                                     CATHY LUSK
                                                                                                            CLERK




                             No. 12-15-00014-CV
                                                                   FILED IN
              __________________________________________________
                                                             12th COURT OF APPEALS
                                                                   TYLER, TEXAS
                             In the Twelfth Court of           5/6/2015 5:01:56 PM
                             Appeals at Tyler, Texas               CATHY S. LUSK
               __________________________________________________      Clerk
                East Texas Medical Center d/b/a East Texas Medical Center
                            Emergency Medical Services

                                       Appellant

                                            v.

           Jody Delaune, Individually and as Personal Representative of the Estate of
       Crystal Delaune, Deceased; and as Next Friend of Dalton Delaune, Destiny Delaune
                           And Dee Ann Delaune, Minors

                                    Appellees
              __________________________________________________

                          Appeal from 7th District Court,
                              Smith County, Texas
                    Honorable Kerry L. Russell, Presiding Judge
              __________________________________________________

            APPELLEES’ OBJECTION TO APPELLANT’S FIRST MOTION
                  FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE TYLER COURT OF APPEALS:

       COMES NOW, Jody Delaune, Individually and as Personal Representative of the Estate

of Crystal Delaune, Deceased; and as Next Friend of Dalton Delaune, Destiny Delaune and Dee

Ann Delaune, Minors (“Appellees”), and file their Objection to Appellant East Texas Medical

Center’s (“ETMC”) First Motion for Extension of Time to File Brief, as follows:

                                            I.

       After missing the May 4th , 2015 deadline to file its brief in the above-captioned matter,

ETMC filed its Motion For Extension under TRAP 10.5, subsection (b)(1)(C) of which requires
ETMC to state “the facts relied on to reasonably explain the need for an extension”. It is

Appellees’ position that ETMC’s Motion For Extension fails to provide the requisite “reasonable

explanation” in the following regard.

        First, ETMC’s counsel recites a laundry list of pending cases which supposedly would

have kept ETMC from timely preparing its appellant’s brief. However, Texas law is clear that

such generic pleadings of overwork are insufficient to constitute the “reasonable explanation”

required under TRAP 10.5(b)(1)(C). Kidd v. Patton, 1 S.W.3d 309, 311-12 (Tex. App. – Amarillo

1999, pet. denied); Treimee Corp. v. Jiminez, 2002 Tex. App. LEXIS 728 *4-5 (Tex. App. –

Houston [1st Dist.] Jan. 31 2002, pet. denied).

        Second, Appellees take sincere exception to ETMC’s blithe boiler plate assertion that

“Appellees have not suffered any material injury” from its delay, supposedly because extensions

are routinely granted. Suffice to say, nearly three years ago on August 19, 2012, while in the

care of ETMC, Appellees’ mother and wife died under horrendously traumatic circumstances, an

event that has had devastating impact on the Delaune family – including its three minor children

– both emotionally and financially. Since that time, Appellees have consistently moved for

prompt resolution of their claims, in the hopes of putting an unspeakably traumatic event behind

them.

        Just as consistently, however, ETMC has repeatedly availed itself of measures to avoid

any such prompt resolution, including its current failure to timely prosecute its appeal of the

favorable verdict granted to Appellees at the trial level. See Kidd, 1 S.W.3d at 312-13. Gladstone

famously said that ‘Justice delayed is justice denied’; Appellees would add only that – under our

facts – such delay imposes far greater harm upon the injured, than upon the injurer.
       WHEREFORE, PREMISES CONSIDERED, Appellees respectfully request that East

Texas Medical Center’s Motion to Extend be denied.

                                                     Respectfully submitted,

                                                     RYAN KREBS, M.D., J.D.
                                                     805 W. 10th Street, Ste. 300
                                                     Austin, TX 78701
                                                     (512) 478-2072
                                                     (512) 494-0420 – Facsimile
                                                     ryan@ryankrebsmdjd.com




                                                    RYAN KREBS
                                                    State Bar Number 00792088
                                                   COUNSEL FOR APPELLEES




                             CERTIFICATE OF SERVICE

              The undersigned certifies that on the 6th day of May, 2015, a true and correct copy

of the foregoing document was delivered to counsel listed below:

VIA E-SERVE & E-MAIL:
Russell G. Thornton
4849 Greenville Avenue, Suite 1150
Dallas, Texas 75206
(214) 954-2200
(214) 754-0999 (Fax)
rthornton@trtblaw.com




                                                           ___________________
                                                           RYAN KREBS